EXHIBIT 10.1

SETTLEMENT AND PATENT LICENSE AGREEMENT

This Agreement (the "Agreement") is entered into by and between
MYMEDICALRECORDS, INC., a Corporation duly organized under the laws of Delaware,
and having its principal office at 4401 Wilshire Blvd., 2nd Floor, Los Angeles,
CA90010 ("Licensor"), and SURGERY CENTER MANAGEMENT, LLC, a Limited Liability
Company, duly organized under the laws of California, and having its principal
office at 9100 Wilshire Blvd., Beverly Hills, CA 90212 ("SCM", including all
affiliates of SCM, collectively hereinafter referred to as "Licensee") to settle
a dispute between the parties covering the period from January 1, 2010 to
December 31, 2011 and having an effective date upon signing by the Parties (the
"Effective Date"). MyMedicalRecords, Inc., and Surgery Center Management, LLC
each a "Party," and collectively the "Parties."

WHEREAS, Licensor is the owner of the certain "Licensed Patents" as later
defined herein and attached as Exhibit A and incorporated by this reference
herein;

WHEREAS, Licensee is in the business of providing products and services directed
to Health Care Professionals and patients, such as those products and services
embodied in the Licensed Patents;

WHEREAS, Licensor has placed Licensee on notice of certain provisional U.S. and
foreign patent rights and asserted certain foreign patent rights, such that
Licensee acknowledges a risk of past and/or existing patent infringement by
Licensee;

WHEREAS, Licensor and Licensee desire to settle any potential disputes regarding
provisional patent rights and/or patent rights without pursuing litigation; and

WHEREAS, Licensee desires to acquire from Licensor and Licensor is willing to
grant a non-exclusive license to the Licensed Patents under the terms and
conditions expressed herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:

SECTION 1. DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

"Licensed Patents" shall mean any pending U.S. and/or foreign patent
applications and/or issued patents owned by and/or assigned to Licensor or its
subsidiaries (but not including its licensees or licensors) and included in
Exhibit A of this Agreement. Licensed Patents shall further include any
continuations, continuations in part, divisional applications or international
applications and any divisions, reissues and reexaminations based on any of the
foregoing subsequently filed and amended into Exhibit A pursuant to agreement
between the Parties.

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 2 of 13

"Licensed Products" shall mean any and all instrumentalities, apparatus,
systems, structures, devices, machines, items or articles of manufacture related
to the products and/or services defined and protected as the Licensed Patents,
which if made, sold, used or imported in the absence of this Agreement would
constitute, in whole or in part, direct and/or contributory/indirect
infringement of any Licensed Patent.

"Licensed Services" shall mean any and all services which, if when used and/or
provided by Licensee, its sublicensees, affiliates or its customers in the
absence of this Agreement, would constitute, in whole or in part, direct and/or
contributory/indirect infringement of any Licensed Patent.

"Licensed Territories" shall mean Singapore, Hong Kong, Israel, South Korea,
Mexico, New Zealand, Canada, Germany, Japan, United Kingdom, and the United
States and any other country and/or territory in which Licensor has or may
acquire any intellectual property which hereafter becomes incorporated as a
Licensed Patent as set forth in Exhibit A, pursuant to the terms and conditions
of this Agreement.

"Sub-license" shall mean the granting by Licensee to any third party of any
right in and/or to any of the Licensed Patents licensed hereunder, including but
not limited to Licensee providing Licensed Products and/or Licensed Services,
including without limitation as "OEM" products or components or services to its
customers or permitting its customers to incorporate and/or bundle Licensed
Products and/or Licensed Services in their products and/or services. "Shrink
Wrap" or "User" software licenses granted by Licensee to end-users who purchased
Licensee-branded products from Licensee or its distributors shall not be deemed
"Sub-licenses".

"Units" means the gross number of licenses and/or subscriptions allowing use of
any Licensed Product and/or Licensed Service by a third-party end-user on a
single device, regardless of whether such Licensed Products are installed by the
Licensee or some other party (such as client, reseller, OEM, sub-licensees,
etc.).

SECTION 2. GRANT

Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee a limited, non-exclusive, non-transferable, sublicensable license
("Non-Exclusive License") to the Licensed Patents which cover the Licensed
Products and/or Licensed Services to develop, make, have made, use, sell, lease,
license, demonstrate, market and distribute the Licensed Products and/or
Licensed Services under Licensee's brand or private labeled for channel or
distribution partners who purchase the Licensed Products and/or Licensed
Services for resale to end customers (under the Licensee's logo), such license
scope solely to the extent as expressly permitted herein. OEM manufacturer
opportunities are included under the foregoing "private label" definition.

A right to sublicense the Licensed Patents to third parties is granted by
Licensor to Licensee for purposes of sublicensing to any third party that does
not create a conflict with current license grants and/or compete with any of
MMR's now existing products or services.

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 3 of 13

The Non-Exclusive License granted hereunder shall extend to the end of the term
of the last-to-expire of the Licensed Patents, unless sooner terminated by the
Parties as hereinafter permitted.

The Non-Exclusive License granted hereunder is assignable by the Licensee with
prior written consent by Licensor, such consent is not to be unreasonably
withheld. In addition, if Licensee and/or applicable Licensee products covered
by the Non-Exclusive License (i.e. Licensed Products and/or Licensed Services)
is acquired by a third party, such acquisition shall be subject to the terms and
conditions of this Agreement, and this Agreement shall automatically be assigned
to the acquiring third party of Licensee's company or products.

Under the terms of the foregoing Non-Exclusive License, Licensee may only
modify, translate, reverse engineer, decompile, and/or disassemble the Licensed
Products and/or Licensed Services (e.g. any embodiment of the Licensed Patents)
with the express written permission of Licensor. Any resulting intellectual
property, including without limitation patents, from such modifications,
translation, reverse engineering, decompiling and/or disassembly shall be
jointly owned by the Parties.

SECTION 3. LICENSE FEE AND ROYALTIES

License Fee (including Royalty for past uses): Upon signing the Agreement,
Licensee shall pay Licensor a license fee (including royalty for the total past
use of any Licensed Patents from January 1, 2010 to the Effective Date) in the
amount of Thirty Million U.S. Dollars ($30,000,000 USD) ("Initial License Fee").
An initial payment of Five Million U.S. Dollars ($5,000,000 USD) of the Initial
License Fee shall be due on December 23, 2011. The balance of the Initial
License Fee (e.g. $25,000,000 USD) is due in yearly installments of Five Million
U.S. Dollars ($5,000,000 USD) on a yearly basis for a total of five (5) years.
Each yearly installment payment will be due no later than the fifteenth day of
November for each successive year: November 15, 2012, November 15, 2013;
November 15, 2014; November 15, 2015 and November 15, 2016.

Royalties: Licensee shall pay to Licensor a royalty of ten percent (10%) of
gross revenue on all Units sold, used or otherwise transferred, whether by
Licensee and/or its sublicensee, upon the issuance of a patent claim in the
Territory of such sale, use or other transfer ("Royalty"). Royalties shall be
payable to Licensor on a quarterly basis beginning January 1 (payments to be
received before the fifteenth of each month) and shall include industry standard
accounting and records for proving the Royalties paid in a particular quarter.
Notwithstanding the aforementioned, Licensee shall not owe any Royalty until
such time as an initial Two Hundred Million U.S. Dollars ($200,000,000 USD) of
gross revenues are accrued on any Units sold, used or otherwise transferred.

All payments herein, including Initial License Fee and Royalties, shall be paid
in United States Dollars by wire transaction. The Parties shall provide the
necessary account and routing numbers, as applicable.

Licensee will keep records showing all transactions and Units sold, used or
otherwise transferred (including the same type of records for all Sublicensee
Royalties, defined herein this

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 4 of 13

Agreement) to a third party and the Royalties (or Sublicensee Royalties) payable
to Licensor hereunder which includes specific allocations for any income
associated with such sale, usage or other transfer including the Units. Licensee
further agrees to permit its books and records to be examined from time to time
to the extent necessary to verify the Royalty obligations of this Agreement,
such confidential examination to be made at Licensor's discretion by either: (i)
a mutually agreeable national auditing firm appointed by the Parties or (ii)
Licensor's auditors. Such records will be kept and examination thereof will be
limited to a period of time of three (3) fiscal years immediately preceding the
request for examination. In the event the audit finds an understatement of
Royalties and/or Sublicensee Royalties, Licensee shall pay for the cost of such
auditing.

SECTION 4. SETTLEMENT AND MUTUAL RELEASES

The Parties acknowledge that a potential dispute has arisen between Licensor and
Licensee in that Licensor has notified Licensee of certain products and/or
services manufactured, used, sold, transferred and/or marketed by or for
Licensee that may infringe one or more claims of the Licensed Patents. These
contentions, including provisional patent rights of Licensor, are hereinafter
referred to as the "Dispute." It is the desire and intention of the Parties to
avoid the risks and expenses of litigation related to the Dispute, to avoid
further disputes between themselves, including disputes related to the Licensed
Patents, and to permit Licensee to make, use, import, offer to sell and sell the
Licensed Products and/or Licensed Services that may incorporate technology
covered by one or more of the Licensed Patents solely pursuant to Licensee's
payment of the Initial License Fee. Pursuant to the Licensee's payment of the
Initial License Fee, the Parties wish to settle any rights, claims,
counterclaims, defenses, and/or demands between them which exist between them as
of the Effective Date of this Agreement, relating to the subject matter of the
Dispute.

For valuable consideration in the form of the Initial License Fee, and solely
upon Licensee's payment in full of the Initial License Fee, Licensor, for itself
and for its divisions, predecessors, successors, and assigns, and for all of its
present and past officers, directors, shareholders, employees, shall release and
discharge Licensee and its divisions, predecessors, successors and assigns and
all of its present and past officers, directors, shareholders, employees, and
each of them (hereinafter the "Licensee Released Parties"), from any and all
claims, counterclaims, demands, suits, damages, indebtedness, liabilities,
actions and causes of action, whether known or unknown, whether legal, equitable
or administrative, that were asserted, or are or may be based in whole or in
part on, or do or may arise out of, or may be related to or based on the
Licensed Patents or the Dispute or the facts, events, circumstances, actions and
transactions that are alleged in the Dispute (hereinafter, the "Released
Matters"). For purposes of clarity, Licensor does not release and/or discharge
any of the Licensee Released Parties from the Released Matters until such date
that payment in full for the Initial License Fee is confirmed by the Parties and
until such time Licensor retains the right to any claims, counterclaims,
demands, suits, damages, indebtedness, liabilities, actions and causes of action
referenced herein.

For valuable consideration, receipt of which is acknowledged, Licensee, for
itself and for its divisions, predecessors, successors, and assigns, and for all
of its present and past officers, directors, shareholders, employees, attorneys
and legal representatives, hereby releases, acquits

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 5 of 13

and discharges MMR, and its affiliates, divisions, predecessors, successors and
assigns, and all of its present and past officers, directors, shareholders,
employees, attorneys and legal representatives, and each of them (hereinafter
"MMR Released Parties"), from any and all claims, counterclaims, demands, suits,
damages, indebtedness, liabilities, actions and causes of action, whether known
or unknown, whether legal, equitable or administrative, that were asserted, or
are or may be based in whole or in part on, or do or may arise out of, or may be
related to or based on the Dispute or the facts, events, circumstances, actions
and transactions that are alleged in the Dispute (also hereinafter, the
"Released Matters").

In furtherance of the intentions set forth herein, each of the Parties
acknowledges that it is familiar with Section 1542 of the Civil Code of the
State of California which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor."

Each of the Parties waives and relinquishes any right or benefit which it has or
may have under Section 1542 of the Civil Code of the State of California or any
similar provision of the statutory or nonstatutory law of any other jurisdiction
to the full extent that it may lawfully waive all such rights and benefits
pertaining to the subject matter of this Agreement. Notwithstanding the
aforementioned, Licensor's waiver and relinquishment pursuant to this Section
4.4 is only effective upon Licensee's payment in full for the Initial License
Fee as confirmed by the Parties. As applicable to the Parties in connection with
such waiver and relinquishment, each of the Parties acknowledges that it is
aware that it or its attorneys or accountants may hereafter discover claims or
facts in addition to or different from those which it now knows or believes to
exist with respect to the subject matter of this Agreement or the other Party
hereto, but that it is its intention hereby fully, finally and forever to settle
and release all of the Released Matters, Disputes and differences known or
unknown, suspected or unsuspected, which now exist, may exist or heretofore have
existed between MMR and Licensee, except as otherwise expressly provided. As
applicable, in furtherance of this intention, the releases herein given shall be
and remain in effect as full and complete mutual releases notwithstanding the
discovery or existence of any such additional or different claim or fact.

The Parties acknowledge and agree that the releases set forth above are not
intended to, and do not in any way, release the Parties from their obligations
under this Agreement or affect the Parties' respective rights under this
Agreement, and are contingent upon the due performance by the Parties of their
respective obligations hereunder. In the event of a material breach by Licensee
of any of its covenants, representations or warranties under this Agreement,
including without limitation a breach of any payment obligations of the Initial
License Fee, Licensor shall have the right to exercise any and all remedies
available to it at law or in equity, including any remedies available as of the
date hereof.

This Section 4 shall bind and inure to the benefit of the Parties and their
affiliates (meaning an entity which controls, is controlled by or is under
common control with a Party),

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 6 of 13

divisions, predecessors, successors, and/or permitted assigns, including any
assignees of interest in any of the Licensed Patents and each of them.

SECTION 5.

TERM AND TERMINATION

If Licensee shall become bankrupt or insolvent, or shall file a petition in
bankruptcy, or if the business of Licensee shall be placed in the hands of a
receiver, assignee or trustee for the benefit of creditors, whether by the
voluntary act of Licensee or otherwise, this Agreement shall automatically
terminate, inasmuch as permitted under applicable and prevailing law.

Licensor shall have the right and option to terminate this Agreement and the
rights, privileges and license granted hereunder by providing written notice to
Licensee upon any material breach or default of this Agreement by Licensee
(including but not limited to failure of payment of Initial License Fee and/or
Royalty or initiation of legal action by or on behalf of Licensee to challenge
the validity or enforceability of any Licensed Patent). Such termination shall
become effective unless Licensee shall have cured any such breach or default
prior to the expiration of the ten (10) day period from receipt of Licensor's
notice of termination.

Unless earlier terminated as herein provided, this Agreement shall expire
simultaneously with the last to expire of the Licensed Patents in any country of
the Territory or if all of the Licensed Patents are deemed to be invalid and/or
unenforceable by a court of law.

Licensee shall have the right to terminate this Agreement by June 1, 2012 in the
event a U.S. pending patent application set forth in Exhibit A is NOT officially
issued by the granting of a Notice of Allowance by the United States Patent
Office by January 1, 2012.

SECTION 6.

DISPUTE RESOLUTION



The Parties will attempt in good faith to resolve any controversy, dispute or
claim arising out of or relating to this Agreement or the performance,
enforcement, breach, termination and/or validity thereof, promptly by good faith
negotiations between Licensor and Licensee.

The Party initiating any dispute resolution pursuant to this Section 6 of the
Agreement shall give the other Party written notice of the dispute. Within ten
(10) days after receipt of said notice the receiving Party shall submit to the
other a written response.

If the matter has not been resolved within thirty (30) days the matter shall be
settled as follows. Except as to issues relating to the validity, construction
or effect of any patent licensed hereunder, any and all claims, disputes or
controversies arising under, out of, or in connection with this Agreement, which
have not been resolved by good faith negotiations between the Parties, shall be
resolved by non-binding arbitration in Los Angeles, California, U.S.A. (or other
location if agreed to in writing by the Parties), under the rules of Judicial
Arbitration & Mediation Services ("JAMS"). The arbitrator shall have no power to
add to, subtract from or modify any of the terms or conditions of this Agreement
in any respect whatsoever, nor shall they have any power to make any reformation
of the Agreement. The arbitrator shall, however,

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 7 of 13

make such monetary awards as he/she deems appropriate. In addition, the
arbitrator shall require the losing Party to pay the prevailing Party's
reasonable attorney's fees and all other costs and expenses directly relating to
the arbitration. Any award rendered in such arbitration may be enforced by
either Party in any court having jurisdiction thereof, including either the
courts of the State of California or the appropriate U.S. Federal Courts
therein, to which the Parties hereby irrevocably consent and submit to the venue
and jurisdiction.

To the extent permitted herein this Agreement, in the event that, in any
arbitration proceeding, any issue shall arise concerning the validity,
construction or effect of any patent licensed hereunder, the arbitrator shall
assume the validity, of all claims as set forth in such patent; in any event the
arbitrator shall not delay the arbitration proceeding for the purpose of
obtaining or permitting either Party to obtain judicial resolution of such
issue, unless an order staying such arbitration proceeding shall be entered by a
court of competent jurisdiction. Neither Party shall raise any issue concerning
the validity, construction or effect of any patent licensed hereunder in any
proceeding to enforce any arbitration award hereunder or in any proceeding
otherwise arising out of any such arbitration award.

This Agreement shall be construed, governed by, interpreted and applied in
accordance with the applicable laws of the U.S. and State of California, without
regard to any principles which would apply the laws of a different jurisdiction.

SECTION 7. PATENT INVALIDITY AND INFRINGEMENT

Licensee agrees that it will not take any actions to challenge the validity
and/or enforceability of any Licensed Patent in any proceeding in any of the
Patent Offices in the Territories, any state or federal court, or in any
proceeding or dispute involving this Agreement. Similarly, Licensee agrees that
it will not participate, or assist any party adverse to Licensor, in any action
or proceeding contesting the validity and/or enforceability of any Licensed
Patent

All right, title and interest in, to, derived from or relating to the Licensed
Patents, Licensed Products and/or Licensed Services, whether created by Licensor
or Licensee, shall be and remain in Licensor. Licensee shall assist Licensor to
the extent necessary for Licensor to procure and protect Licensor's rights in or
to any intellectual property or other rights resulting from or relating to this
Agreement. By way of example only, Licensee agrees to inform Licensor of the use
of any products and/or services similar to the Licensed Products and/or Licensed
Services and any potential infringements of Licensor's rights, including the
Licensed Patents which come to Licensee's attention. Licensor has the sole
discretion concerning the commencement or prosecution of any claims or suits in
Licensor's own name resulting from and/or related to Licensor's rights under
this Agreement.

SECTION 8. WARRANTIES

MMR represents that: (a) it is the owner of the Licensed Patents, (b) MMR has
the right, power and authority to license to Licensee the Licensed Patents as
set forth under this Agreement, and (c) to the knowledge and belief of MMR that
the grant of rights by MMR to

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 8 of 13

Licensee under this Agreement does not violate or conflict with the contractual
rights of any third party. Except as expressly set forth herein, MMR makes no
warranties expressed or implied, as to any matter whatsoever, including, and
without limitation, the condition and/or merchantability of the Licensed
Patents, including the Licensed Products and/or Licensed Services, or their
suitability for any particular purpose. MMR shall not be liable for any direct,
consequential, or other damages suffered by Licensee, or any other party
resulting from the manufacture, use, lease or sale of the Licensed Product or
the use of the Licensed Services.

SCM represents and warrants that: (a) its obligation to pay the Initial License
Fee represents payment of past infringing uses of products and/or services
relating to the patentable scope of at least one of the Licensed Patents; (b) it
has the right, power and authority to enter into a license for the Licensed
Patents as set forth under this Agreement; and (c) to the knowledge and belief
of SCM entering into this Agreement with MMR does not violate or conflict with
any contractual rights of any third party.

Authorization to Execute Settlement Agreement. Each Party represents and
warrants that it has full power to enter into this Agreement, and that the
individual executing this Agreement on its behalf is fully empowered to bind
such Party and is duly authorized to enter into this Agreement.

Licensor makes no representation and/or warranty regarding actual or potential
infringement of any intellectual property, including without limitation patents,
of third parties, and Licensee acknowledges that the avoidance of such
infringement in the design, manufacture, use, lease and sale of the Licensed
Product or use of the Licensed Services is and shall remain the responsibility
of Licensee.

SECTION 9. INDEMNIFICATION

LICENSOR SHALL ONLY DEFEND AND INDEMNIFY AGAINST, AND HOLD LICENSEE HARMLESS
FROM, ANY LOSS, COST, LIABILITY OR EXPENSE (INCLUDING COURT COSTS AND REASONABLE
FEES OF ATTORNEYS AND OTHER PROFESSIONALS) INCURRED FROM ANY CLAIM ARISING OR
ALLEGED TO ARISE OUT THIS AGREEMENT AND RELATING TO LICENSEE'S USE OF THE
LICENSED PATENTS SET FORTH AS EXPRESSLY PERMITTED ACCORDING TO THE TERMS AND
CONDITIONS SET FORTH HEREIN. NOTWITHSTANDING THE FOREGOING, LICENSOR SHALL NOT
BE RESPONSIBLE TO DEFEND AND/OR INDEMNIFY AGAINST, AND HOLD LICENSEE HARMLESS
FROM ANY CLAIMS RESULTING FROM LICENSEE'S NEGLIGENCE, MALFEASANCE, AND/OR BREACH
OF THIS AGREEMENT.

LICENSEE SHALL DEFEND AND INDEMNIFY AGAINST, AND HOLD LICENSOR, ITS DIRECTORS,
OFFICERS, EMPLOYEES, AND AFFILIATES HARMLESS FROM, ANY LOSS, COST, LIABILITY OR
EXPENSE (INCLUDING COURT COSTS AND REASONABLE FEES OF ATTORNEYS AND OTHER
PROFESSIONALS) INCURRED FROM ANY CLAIM ARISING OR ALLEGED TO ARISE OUT
LICENESEE'S BREACH OF

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 9 of 13

THIS AGREEMENT AND/OR RELATING TO LICENSEE'S USE OF THE LICENSED PATENTS EXCEPT
AS EXPRESSLY PERMITTED AND SET FORTH PURSUANT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT.

SECTION 10. PATENT MARKING

Licensee shall provide on, or in conjunction with, Licensed Products and/or
Licensed Services, a notification that they are licensing technology
incorporated or embodied in such products and/or services from MMR, using
language having characters in font and size, which do not mislead users as to
the scope and nature of the license and the origin and nature of the products
and services as being associated with MMR. Licensee shall provide such language
for approval by MMR.

Except the patent marking permissible above in paragraph 10.1, Licensee does not
have the right to include in advertising, packaging or other commercial
activities related to Licensed Products and Licensed Services, any reference to
MMR, its trade names, trademarks or product or service identifications without
the advance written permission from MMR.

SECTION 11. PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

 1. Any payment, notice or other communication pursuant to this Agreement shall
    be sufficiently made by wire unless alternative instructions are provided by
    the Parties.
 2. If Licensee fails to pay on the due date any amount which is payable under
    this Agreement to Licensor, then, without prejudice to other remedies of
    Licensor hereunder, Licensee will pay Licensor a late fee equal to the
    lesser of 1-1/2 percent (1.5%) or the maximum percentage permitted by law on
    all past due amounts for each month or part thereof that such amounts remain
    unpaid upon notice provided by Licensor of Licensee's breach of this
    Agreement (without limitation to other remedies provided herein this
    Agreement).

SECTION 12. LIMITATION/CONSEQUENTIAL DAMAGES

Consequential Damages.IN NO EVENT WILL EITHER PARTY BE LIABLE FOR LOST PROFITS,
OR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, HOWEVER CAUSED
AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY IN CONNECTION WITH THIS
AGREEMENT. THIS LIMITATION WILL APPLY EVEN IF THE PARTIESHAVE BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES AND NOT WITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY.

SECTION 13. MISCELLANEOUS PROVISIONS

The Parties hereto acknowledge that this Agreement sets forth the entire
Agreement and understanding of the Parties hereto as to the subject matter
hereof, and shall not be subject to any

--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 10 of 13

change or modification except by the execution of a written instrument
subscribed to by the duly authorized representatives of the Parties hereto.

The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, such invalidity or unenforceability shall not
in any way affect the validity or enforceability of the remaining provisions
hereof.

The Parties agree not to disclose the terms and conditions of this Agreement to
anyone other than by means of a news release approved in advance by both
Parties.

The failure of either Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party.

The Parties hereto shall abide by statutes and regulations that cover export of
technical information out of the U.S., including, without limitation, the Export
Administrative Act and Regulations.

Nothing in this Agreement shall in any manner be construed as creating or
designating either Party hereto as the representative or agent of the other
Party.

Each Party acknowledges that it knows and understands the contents of this
Agreement and has been represented by counsel of its choice in connection with
this Agreement, and has executed this Agreement voluntarily.

IN WITNESS WHEREOF, the Parties hereto have hereunto set their hands and seals
and duly executed this License Agreement the Effective Date.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 11 of 13

MYMEDICALRECORDS, INC

.



/s/ Robert H. Lorsch

By: Robert H. Lorsch

Date: 12/9/2011





SURGERY CENTER MANAGEMENT, LLC



/s/ Charles Klasky

____________________________

By: Charles Klasky

By: ____________________________

Date: December 9, 2011

Date: ____________________________



--------------------------------------------------------------------------------



Settlement and Patent License Agreement
Page 12 of 13

EXHIBIT A



Licensed Patents

PATENTS/APPLICATIONS

COUNTRY

SERIAL #